
	

113 SRES 590 ATS: Recognizing National Native American Heritage Month and celebrating the heritages and cultures of Native Americans and the contributions of Native Americans to the United States. 
U.S. Senate
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 590
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2014
			Mr. Tester (for himself, Mr. Udall of New Mexico, Mr. Walsh, Mr. Begich, Mr. Wyden, Mr. Barrasso, Mr. Thune, Ms. Stabenow, Mr. Inhofe, Ms. Heitkamp, Mr. Markey, Mr. Moran, Ms. Baldwin, Mr. Johnson of South Dakota, Mr. Schatz, Mr. Kaine, Mr. Crapo, Mrs. Feinstein, Mrs. Murray, Mr. Franken, Mr. Heinrich, Ms. Hirono, Mr. Heller, Mr. Merkley, Ms. Cantwell, Mr. Cochran, and Mr. Reid) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing National Native American Heritage Month and celebrating the heritages and cultures of
			 Native Americans and the contributions of Native Americans to the United
			 States. 
	
	
		Whereas from November 1, 2014, through November 30, 2014, the United States celebrates National
			 Native American Heritage Month;Whereas Native Americans are descendants of the original, indigenous inhabitants of what is now the
			 United States;Whereas the Bureau of the Census estimated in 2010 that there were more than 5,000,000 individuals
			 in the United States of Native American descent;Whereas Native Americans maintain vibrant cultures and traditions and hold a deeply rooted sense of
			 community;Whereas Native Americans have moving stories of tragedy, triumph, and perseverance that need to be
			 shared with future generations;Whereas Native Americans speak and preserve indigenous languages, which have contributed to the
			 English language by being used as names of individuals and locations
			 throughout the United States;Whereas Congress has consistently reaffirmed the support of the United States of tribal
			 self-governance and self-determination and the commitment of the United
			 States to improving the lives of all Native Americans by—(1)enhancing health care and law enforcement resources;(2)improving the housing and socioeconomic status of Native Americans; and(3)approving settlements of litigation involving Indian tribes and the United States;Whereas the United States is committed to strengthening the government-to-government relationship
			 that it has maintained with the various Indian tribes;Whereas Congress has recognized the contributions of the Iroquois Confederacy, and the influence of
			 the Confederacy on the Founding Fathers in the drafting of the
			 Constitution of the United States with the concepts of—(1)freedom of speech;(2)the separation of governmental powers; and(3)the system of checks and balances between the branches of government;Whereas with the enactment of the Native American Heritage Day Act of 2009 (Public Law 111–33; 123
			 Stat. 1922), Congress—(1)reaffirmed the government-to-government relationship between the United States and Native American
			 governments; and(2)recognized the important contributions of Native Americans to the culture of the United States;Whereas Native Americans have made distinct and important contributions to the United States and
			 the rest of the world in many fields, including the fields of agriculture,
			 medicine, music, language, and art, and Native Americans have
			 distinguished themselves as inventors, entrepreneurs, spiritual leaders,
			 and scholars;Whereas Native Americans have served with honor and distinction in the Armed Forces, and continue
			 to serve in the Armed Forces in greater numbers per capita than any other
			 group in the United States;Whereas the United States has recognized the contribution of the Native American code talkers in
			 World War I and World War II, who used indigenous languages as an
			 unbreakable military code, saving countless lives in the United States;
			 andWhereas the people of the United States have reason to honor the great achievements and
			 contributions of Native Americans and their ancestors: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes the month of November 2014 as National Native American Heritage Month;(2)recognizes the Friday after Thanksgiving as Native American Heritage Day in accordance with the Native American Heritage Day Act of 2009 (Public Law 111–33; 123 Stat.
			 1922); and(3)urges the people of the United States to observe National Native American Heritage Month and Native
			 American Heritage Day with appropriate programs and activities.
			
